--------------------------------------------------------------------------------


LOCK-UP AGREEMENT  

This Lock-Up Agreement (the “Agreement”) is dated February 9, 2011 (the
“Effective Date”)

BETWEEN:

PEDIATRX INC., a Company formed pursuant to the laws of the State of Nevada and
having an office for business located at 405 Trimmer Road, Suite 200, Califon,
New Jersey 07830

(the “Company”)

AND:

DAVID TOUSLEY, an individual resident of the State of Kansas whose address is
14610 Pawnee Street, Leawood, KS 66224

(“Tousley”)

WHEREAS:

A. Tousley is the registered and beneficial owner of 266,666 shares of common
stock (the "Common Shares") of PediatRx Inc. (the “Company”);

B. The Company and Tousley have agreed to enter into this Agreement in order to
prevent Tousley from selling or otherwise disposing of the Common Shares or any
interest therein.

NOW, THEREFORE, for and in consideration of ten dollars cash in hand paid by the
Company to Tousley, and for other good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged by Tousley, the Company and
Tousley do hereby agree as follows:

1. AGREEMENT NOT TO SELL, ASSIGN, CONVEY OR OTHERWISE DISPOSE OF COMMON SHARES
AND OTHER MATTERS


1.1

Tousley hereby irrevocably agrees:

      (a)

not to sell, assign, convey or otherwise dispose of any of the Common Shares for
a period beginning on the date hereof and ending on December 31, 2015 (the
"Restricted Period").

      (b)

that the share certificates representing the Common Shares will be provided to
the registrar and transfer agent of the Company in order that they can be
legended in accordance with this Agreement.


2. REPRESENTATIONS AND WARRANTIES OF TOUSLEY

Tousley hereby represents and warrants to the Company that he is duly authorized
to execute and deliver this Agreement and, upon execution by the Company, this
Agreement will constitute a valid and binding agreement, enforceable against him
in accordance with its terms, and the consummation by him of the transaction
contemplated hereby will not constitute a violation of or default under, or
conflict with, any contract, commitment, agreement, understanding or arrangement
of any kind to which he is a party and by which he is bound at the date hereof;
and

--------------------------------------------------------------------------------

- 2 -

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to and covenants with you, as
representations and warranties that will survive completion of the transactions
contemplated hereby, that:

  (a)

it is duly authorized to execute and deliver this Agreement;

        (b)

upon acceptance by Tousley of this Agreement, this Agreement will be valid and
binding, enforceable against the Company in accordance with its terms and the
execution of this Agreement will not constitute a violation of or default under,
or conflict with, any restriction of any kind or any contract, commitment,
agreement, understanding or arrangement to which the Company is a party and by
which it is bound.


4. EXPENSES

Tousley and the Company shall each pay their respective expenses incurred in
connection with this Agreement.

5. AMENDMENT

Except as expressly set forth herein, this Agreement constitutes the whole of
the agreement between the parties and may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by the effected party.

6. ASSIGNMENT

No party to this Agreement may assign any of its rights or obligations under
this Agreement without the prior written consent of the other parties.

7. NOTICE

Any notice, document or other communication required or permitted to be given to
the parties under this Agreement shall be in writing and be either hand
delivered or sent by email as follows:

  (a) to Tousley at:               14610 Pawnee Street     Leawood KS 66224    
email address: davidtousley@yahoo.com           (b) to the Company:            
PediatRx Inc.       405 Trimmer Road, Suite 200     Califon, New Jersey 07830  
  Attention: President     email address: camerondurrant@yahoo.com


--------------------------------------------------------------------------------

- 3 -

and shall be deemed to be received by the party to whom such notice is given on
the date of delivery or transmission.

8. SUCCESSORS

This Agreement will be binding upon, enure to the benefit of and be enforceable
by the parties and their respective successors. This Agreement may not be
assigned.

9. TIME OF THE ESSENCE

Time shall be of the essence of this Agreement.

10. APPLICABLE LAW

This Agreement shall be governed and construed in accordance with the laws of
the State of New Jersey and each party irrevocably attorns to the jurisdiction
of the courts of the State of New Jersey for the resolution of any disputes
arising hereunder.

11. TERMINATION

This Agreement shall be deemed to terminate, and the respective rights and
obligations of the parties hereunder shall cease, at the end of the Restricted
Period.

12. INDEPENDENT LEGAL ADVICE.

The Company has obtained legal advice concerning this Agreement and has
requested that Tousley obtain independent legal advice with respect to this
Agreement. Tousley hereby represents and warrants to the Company that he has
been advised to obtain independent legal advice, and that, prior to the
execution of this Agreement, he has obtained independent legal advice or has, in
his discretion, knowingly and willingly elected not to do so

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

--------------------------------------------------------------------------------

- 4 -

This Agreement may be executed in several counterparts and each counterpart will
together constitute one original document. Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date set forth on page one of this
Agreement.

  Yours truly,       PEDIATRX INC.           Per:               /s/ David
Tousley     DAVID TOUSLEY


--------------------------------------------------------------------------------